Title: To John Adams from William Vernon, 9 March 1778
From: Vernon, William Sr.
To: Adams, John


     
      Dear sir
      Boston 9th. March 1778
     
     I hope in God this will find you safe arrived at your desired Port, and that you are happy in your appointment, at least as much so, as any Gentleman, who hath left connections as dear to him, as Life can possibly be. Nothing hath occured since you left us, in the Public way, but what you will find in the Papers, which are all transmitted to you by this conveyance, only that the Ship Warren left Providence the 16th. ultimo and got out safe thro’ the Fire of the Enemys Ships. The Providence and Columbus are prepareing to leave that Place of confinement, doubt not of their success.
     Inclosed is a Letter for my Son Billy which I beg the delivery of, I hope sir his deportment has been such, as not to forfeit your favors, and that with your kind assistance he is placed in such a situation, as he may by close application and assiduity acquire what I sent him abroad to attain viz. a competant knowledge of business in the Mercantile way, the Language and Customs of France &c. you are sensible sir he is arrived at that critical time of Life when Youth are most apt to run into extravagancy and dissipation, therefor its necessary, their minds shou’d be impressed with sentiments of honor and Virtue; I am perswaded you will at all Times give him your advice, and that he will strictly adhere to the injunctions I have laid him under, of invariably following your councils.
     
      I wish you health and all possible felicity and am most sincerely, Dear sir your Obedient Humble servt
     
    